DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuzmin et al. (U.S. 11,173,428 B2), hereinafter “Kuzmin”; or under 102(a)(1) anticipated by the corresponding international application WO 2017200423 A1.

    PNG
    media_image1.png
    425
    242
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    404
    268
    media_image2.png
    Greyscale

Kuzmin teaches a lid and filter cartridge, wherein the lid comprising a plurality of planar levels:  an upper planar level at the very top proximate the central axis of the filter cartridge housing and including a hole 9 to allow air to escape, and a second planar level at the lid bottom.  Each planar level includes mesh sections 13 allowing the ingress of water into the housing:  as easily deduced from the drawings, the openings 12 in the lid each include a mesh section 13 (not all the mesh sections are shown), and at least a portion of the mesh sections are positioned in each planar section.  The hole 9 positioned proximate the central axis opens into a cavity between the upper planar section and a spacer 7 that is adjacent the bottom of the lid [as in claims 1 and 7].  As for the limitation of the water flowing into the housing through only one of the planar levels, such a limitation is geared to the way the lid/filter is used and fails to further structurally modify the apparatus beyond the other limitations in the claims.  

Since the lid top does not come to a point, it is a truncated cone shape [as in claims 3 and 8].  As for claims 6 and 14, the radially extending supports between inlet openings 12 necessarily support the meshes 13.  Kuzmin also teaches a water reservoir (col. 1, lines 12-18) [as in claim 18].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 11-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kuzmin, in view of Takeda et al. (U.S. 2013/0193060 A1), hereinafter “Takeda”

Kuzmin doesn’t specify how the lid is attached to the housing, but Takeda teaches his lid to be fused (welded) to the housing [0056] [as in claim 5, 13 and 20].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the lid and housing of Kuzmin to be welded, as in Takeda since Takeda teaches the benefit of forming a removable cartridge in the same environment as Kuzmin. 

As for claims 4, 12 and 19, having the lid of Kuzmin to be removable from the housing would have been within ordinary skill since Takeda in the embodiment of figure 11, a case body 1002b being capable of opening [0003].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the lid of Kuzmin to be removable from his housing, as in Takeda, since Takeda teaches the benefit of positioning a desired amount of filtering material therein.  The skilled man would readily realize the benefit of replacing only the filtering material when spent (or when a different filtering material is required) rather than the entire cartridge for the benefit of reduced costs and waste prevention.

As for claim 11, since Takeda teaches fusing the lid to the cartridge housing, upon modification to of Kuzmin, it would have been obvious to attach the spacer to the bottom of the lid to simplify assembly and prevent movement of spacer that may allow filtering media into the venting zone.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin or the in further view of Hughes (U.S. 6,524,477).  As shown in figure 13, Hughes teaches a threaded portion 52, 54 including an o-ring 80, 82.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the threads and o-rings of Hughes in the invention of Kuzmin for the benefit of securing the filter cartridge in a water reservoir.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin in further view of Kellam et al. (U.S. 10,099,942).  Kellam teaches the plurality of layers of different materials including those listed in claim 16.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the plurality of filter layers in the invention of Kuzmin, since such would further perfect the water filtering function desired.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzmin in further view of Reid (U.S. 5,908,553).  Kuzmin doesn’t specify a foam material for the spacer.  However, such is taught by Reid.  Reid teaches a water filter including a foam pad retainer 36.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have foam spacer material of Rein in Kuzmin, since Reid teaches the benefit of maintaining particulate filter media and preventing channeling (col. 3, lines 13-16).
 

Other Pertinent Art
Before amending the claims, Applicant should also consider the following art.  

    PNG
    media_image3.png
    564
    564
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    85
    636
    media_image4.png
    Greyscale

The reference teaches a filter cartridge for a reservoir and including a lid having two planar levels wherein the inlet openings and filter 8a, 25 are formed in the lower planar area and an air hole 30 at the upper planar area and including a filter 26.




    PNG
    media_image5.png
    65
    573
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    679
    498
    media_image6.png
    Greyscale
Kellam teaches the filtering layer types of claim 16 in the same environment of water purification and air venting.



Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.  As explained in the action above, Kuzman teaches the upper and lower planar levels and the other limitations as claimed.  In addition, as for the limitation of the water flowing into the housing through only one of the planar levels, such a limitation is geared to the way the lid/filter is used and fails to further structurally modify the apparatus beyond the other limitations in the claims.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778